 

[ex10-1_001.jpg] 

 

December 28, 2018

 

London Family Trust

Robert S London TTEE

1485 East Valley RD, Suite F

Montecito CA 93108

Attention: Bob London

 

Mailing Address:

 

PO Box 5232

Santa Barbara, CA 93150

Attention: Bob London

 

Dear Bob:

 

This letter agreement (this “Agreement”) confirms the terms of our agreement for
HopTo, Inc. or its assignees (“HopTo”), to repurchase an aggregate 450,000
shares of common stock and 48,896 warrants to purchase 48,896 shares of common
stock, both par value $.0001 per share (the “Shares”), of HopTo, Inc., a
Delaware corporation (the “Company”), from London Family Trust. (the “Seller”).
Within five days following HopTo’s receipt of wire instructions from the Seller,
HopTo will wire transfer an aggregate of $149,668.80 to the account of the
Seller against delivery of an irrevocable letter of instruction by the Seller to
the transfer agent or brokerage firm to transfer the Shares to the account of
HopTo.

 

Each party represents that (a) this Agreement has been duly authorized, executed
and delivered, (b) no consent of any third party is required for such party to
execute and deliver this Agreement and to perform its or his respective
obligations hereunder and (c) this Agreement is the legal, valid and binding
obligation enforceable in accordance with its terms against such party. HopTo
represents and warrants that it (a) has the financial resources to purchase the
Shares hereunder, (b) is purchasing the Shares for its own account and not with
a view to distribution in violation of the Securities Act of 1933, as amended
(the “Securities Act”) and (c) that it is an accredited investor within the
meaning of the Securities Act. The Seller covenants that upon payment of the
purchase price hereunder, HopTo will acquire sole title to the Shares free and
clear of any encumbrance, adverse claim or restriction on transfer (other than
restrictions arising under the Securities Act).

 

6 Loudon Road, Suite 200 ● Concord, NH 03301 USA

 



 

 

 

[ex10-1_001.jpg] 

 

The Seller is entering into this Agreement based on its own investment analysis.
The Seller acknowledges that it is a sophisticated investor engaged in the
business of assessing and assuming investment risks with respect to securities,
including the Shares. The Seller acknowledges that HopTo is or may be privy to
material non-public information (collectively, the “Non-Public Information”),
which Non-Public Information may be material to a reasonable investor, such as
the Seller, when making investment disposition decisions, including the decision
to enter into this Agreement, and Seller’s decision to enter into this Agreement
is being made with full recognition and acknowledgment that the Purchaser is or
may be privy to the Non-Public Information, irrespective of whether such
Non-Public Information has been provided to Seller. The Seller hereby waives any
claim, or potential claim, it has or may have against HopTo relating to HopTo’s
possession of Non-Public Information.

 

Please sign and return one copy of this Agreement and upon countersignature by
HopTo it will be a binding agreement.

 

Very truly yours,

 

HOPTO Inc.         By:       Jonathon R. Skeels     Chief Executive Officer  

 

Accepted and agreed to as of the date first written above:

 

        Robert S. London     Trustee  

 

6 Loudon Road, Suite 200 ● Concord, NH 03301 USA

 

 

 

 

 

